Citation Nr: 1329251	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for prostate cancer, 
status post prostatectomy, to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.


REPRESENTATION

The Veteran is represented by:  Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.  

These matters come to the Board of Veterans' Appeal (Board) 
on appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota.

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have active service within Republic 
of Vietnam, nor was he otherwise exposed to herbicides.

2.  Prostate cancer, status post prostatectomy, was not 
present during the Veteran's active service, or for many 
years thereafter, nor is it the result of any incident 
occurring during his active service, including as due to 
exposure to herbicides.

3.  Diabetes mellitus, type II, was not present during the 
Veteran's active service, or for many years thereafter, nor 
is it the result of any incident occurring during his active 
service, including as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Prostate cancer, status post prostatectomy, was not 
incurred in active military service, nor may it be presumed 
to have been so incurred, to include as due to inservice 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2012).

2.  Diabetes mellitus, type II, was not incurred in active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 
3.159 (2012). 

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the veteran is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the initial adjudication of the Veteran's claims, 
the RO's April 2008 letter advised the Veteran of the 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 
Vet. App. at 486.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is required to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment and personnel records and his identified 
VA and private treatment records.  Further, the RO obtained 
relevant unit histories from the U.S. Air Force Historical 
Research Agency.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the service 
connection claim being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran was not provided a VA examination pursuant to 
either of his service connection claims.  Generally, the 
evidence of record must "indicate" that a current disorder 
"may be associated" with a veteran's military service or due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary 
requirement is a low threshold.  McLendon, 20 Vet. App. at 
83.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service or a 
service-connected disability include, but are not limited 
to, medical evidence that suggests a nexus, but is too 
equivocal or lacking in specificity to support a decision on 
the merits; or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Herein, the evidence of record does not 
demonstrate an association between the Veteran's military 
service and prostate cancer and/or diabetes mellitus, type 
II.  While the holding in McLendon established a low 
threshold, the holding makes clear that there is, in fact, a 
threshold that must be met.  

The Board acknowledges that there is no opinion regarding 
the etiology of the Veteran's prostate cancer, status post 
prostatectomy, or diabetes mellitus, type II.  However, the 
Board finds that VA is not required to obtain such an 
opinion in order to satisfy its duty to assist the Veteran.  
In this regard, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has addressed the appropriate 
standard to be applied in determining whether an examination 
is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. 
Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate 
that the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On 
the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service 
would not suffice to meet this standard as this would, 
contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  
Waters, 601 F.3d at 1278-1279.

The Board is cognizant that the Veteran claimed that his 
disabilities are related to his active duty; however, his 
service treatment records did not demonstrate complaints or 
treatment for either prostate cancer or diabetes mellitus, 
type II.  Further, there was no indication that either of 
these disabilities may be related to his active duty.  The 
only evidence of record indicating an association between 
the Veteran's active duty and his prostate cancer and 
diabetes mellitus, type II, are his contentions that these 
disabilities are etiologically related to his active duty, 
to include his alleged inservice exposure to an herbicidal 
agent.  The Board finds the Veteran's assertions to be 
conclusory, generalized lay statements that suggest an 
etiological nexus between the disabilities and his active 
duty service.  Id.; see Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Consequently, the Board finds these 
contentions do not rise to the level of the "indication of 
an association" referred to in 38 U.S.C.A. § 5103A or in 
McLendon.  Thus, the Board finds that a VA examination with 
respect to the claims of entitlement to service connection 
for prostate cancer and diabetes mellitus, type II, is not 
warranted.  McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of these matters, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 
(2009)(reversing prior case law  imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination) (2009).
In September 2010, the Board remanded the Veteran's claims 
of entitlement to service connection for prostate cancer, 
status post prostatectomy, and diabetes mellitus, type II, 
both to include as due to exposure to an herbicidal agent.  
The Board requested the RO to conduct additional research to 
determine whether the Veteran served in the Republic of 
Vietnam.  In so doing, the Board instructed to the RO to 
submit a request to the U.S. Army and Joint Services 
Research Center (JSRRC) for flight logs, flight manifests, 
and/or unit histories demonstrating that the Veteran visited 
the Republic of Vietnam, specifically, Da Nang Air Base in 
November or December 1966.  If any negative response was 
received, the RO was instructed to inform the Veteran and 
provide the Veteran details of the submitted request.

As will be detailed below, in November 2010, the RO 
submitted a request to the U.S. Air Force Historical 
Research Agency for verification that the Veteran served in 
the Republic of Vietnam, to include on temporary duty 
assignment.  The RO was specifically seeking flight logs, 
flight manifests, or unit histories for the 28th Air 
Squadron.  Later than month, the RO received responsive 
documents, specifically extracts from unit histories and a 
statement from the archivist that undertook the research.

In December 2010, the RO also submitted a request to the 
Defense Personnel Records Information Retrieval System 
(DPRIS) for records pertaining to the 28th Air Squadron.  
Although DPRIS was unable to locate a 28th Air Squadron, 
information was provided regarding a 28th Air Refueling 
Squadron.

After this evidence of associated with the Veteran's claim 
file, the RO readjudicated the claims of entitlement to 
service connection for prostate cancer and diabetes 
mellitus, type II, both to include as due to exposure to an 
herbicidal agent, confirming and continuing the denial 
thereof.  The RO then issued a December 2011 supplemental 
statement of the case before returning the Veteran's claims 
to the Board for appellate review.

Although the RO did not submit a request to JSRRC, the Board 
finds that the RO substantially complied with the Board's 
September 2010 remand by obtaining the sought after evidence 
via the U.S. Air Force Historical Research Agency.  Thus, 
the Boards finds that a remand for corrective active is not 
required.  Consequently, the Board will address the merits 
of the Veteran's claims herein.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

During the pendency of this appeal, the Veteran asserted 
that his prostate cancer (status post prostatectomy) and 
diabetes mellitus, type II, were due to inservice exposure 
to an herbicidal agent, specifically Agent Orange.  He 
asserted that he was ordered on temporary duty assignment to 
Clark Air Force Base, Philippines, in support of Operation 
Young Tiger and Operation Arclight.  During this assignment, 
the Veteran claimed he was sent to Kadena Air Base, Okinawa, 
Japan, on a refueling mission in a KC-135 (tanker).  The 
Veteran claimed his KC-135 landed in Da Nang, Vietnam, on 
either November 26, 1966 or sometime in December 1966, in 
order to refuel before undertaking the remainder of the 
journey to Kadena Air Force Base.  The Veteran essentially 
asserted that he was exposed to Agent Orange while in Da 
Nang, Vietnam.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent...unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service."  38 
U.S.C.A. 
§ 1116(f) (West 2002).

The Board finds that the Veteran's assertions to be 
competent evidence that that he was in Da Nang, Republic of 
Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(holding that a veteran's statements are competent evidence 
of what comes to him/her through his/her senses).  While the 
Veteran's statements have been deemed competent evidence as 
to his presence in the Republic of Vietnam, the Board must 
also determine whether such evidence is credible.  In 
weighing the credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the veteran.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
The Veteran's service personnel and treatment records did 
not demonstrate that he served within the Republic of 
Vietnam during his active duty, to include in Da Nang.

An October 1966 Temporary Duty Order and an October 1966 
Special Order demonstrated that the Veteran was 
operationally deployed to Kadena Air Base, Okinawa, Japan, 
in support of Operation Young Tiger.  The Veteran's route to 
arrive at Kadena Air Base started at Ellsworth Air Force 
Base, South Dakota.  He then flew to Castle Air Force Base, 
California, before arriving at Hickam Air Force Base, 
Hawaii.  From Hickam Air Force Base, the Veteran traveled to 
Kadena Air Base.

In April 2008, the RO submitted a request to the National 
Personnel Records Center (NPRC) for the Veteran's service 
treatment records and his dates of service in the Republic 
of Vietnam.  According to a May 2008 response, NPRC 
determined that there was no evidence associated with the 
Veteran to substantiate service in the Republic of Vietnam.

In June 2008, the RO submitted a request to NPRC for any of 
the Veteran's service records pertaining to inservice 
exposure to an herbicidal agent.  In a July 2008 response, 
NPRC indicated that there were no records demonstrating the 
Veteran was exposed to an herbicidal agent.

In November 2010, the RO submitted a request to the U.S. Air 
Force Historical Research Agency for verification that the 
Veteran served in the Republic of Vietnam, to include 
visitation during temporary duty assignments.  The RO 
requested that documentation (including flight logs, flight 
manifests, or unit histories for the 28th Air Squadron) be 
submitted in order to ascertain whether he service in the 
Republic of Vietnam, specifically Da Nang Air Base in 
November or December 1966.

Later in November 2010, the U.S. Air force Historical 
Research Agency submitted a letter wherein in an archivist 
indicated that the official histories of the 28th Bombardment 
Wing (which covered the activities of the 28th Air Refueling 
Squadron), the 3960th Strategic Wing, the 4252nd Strategic 
Wing, the 4258th Strategic Wing, and the 3rd Air Division were 
reviewed with respect to the second half of 1966.  This was 
done in order to determine if any 28th Air Refueling Squadron 
KC-135 diverted to the Republic of Vietnam, with a 
particular focus on November and December 1966.  The 
archivist attached to the letter relevant extracts from the 
reviewed unit histories.  After reviewing the unit 
histories, the archivist stated the following:

Evidently, the 28th Air Refueling Squadron 
returned from its Southeast Asia 
deployment on 20 October 1966, and 
subsequently, had to be re-deployed back 
in late December 1966.  I found that once 
a tanker left the United States, it would 
be sent to Kadena Air Base, Okinawa, and 
assigned to the 4252nd Strategic Wing, 
where the aircraft would be utilized in 
supporting B-52 air refueling for their 
combat operations (Arc Light).  After a 
while, the aircraft and crew would be sent 
to U-Tapao Royal Thai Air Base, Thailand, 
and assigned to the 4258th Strategic Wing, 
where it supported the fighter aircraft in 
Laos, Cambodia, and Vietnam (Young Tiger, 
also known as Giant Cobra).  While at U-
Tapao, the aircraft could be further 
deployed to Takhli Royal Thai Air Base, 
Thailand, also to support Young Tiger 
operations.

I have found no evidence of any KC-135 
diverting to any base in the Republic of 
Vietnam.  I have found that many had to 
divert to Clark Air Base, Philippines, 
usually due to bad weather at Kadena Air 
Base; and some to other bases in Thailand, 
but none to Vietnam.

In December 2010, the RO submitted a DPRIS request for 
records from the 28th Air Squadron that might demonstrate 
that the Veteran was in the Republic of Vietnam in either 
November or December 1966 while on temporary duty 
assignment.  After researching the 1966 U.S. Air Force 
Station list, DPRIS was unable to document the 28th Air 
Squadron's assignment.  DPRIS determined that the 28th 
Refueling Squadron, assigned to the 28th Bombardment Wing, 
was stationed at Ellsworth Air Force Base, South Dakota, in 
1966.

In sum, official documentation demonstrated that no KC-135s 
diverted to Da Nang in either November or December 1966.  
Consequently, the Board finds that the Veteran's assertions 
are not credible evidence that he served in the Republic of 
Vietnam in either November or December 1966.  Id.  

The evidence of record was otherwise negative for evidence 
demonstrating that he served in the Republic of Vietnam 
during his active duty.  Consequently, the Board finds that 
there is no competent and credible evidence that the Veteran 
served within the Republic of Vietnam during his active 
duty, to include while on temporary duty assignment.  Given 
the lack of such evidence, it will not be presumed that the 
Veteran was exposed to an herbicidal agent during his active 
duty service.  38 U.S.C.A. § 1116(f).

The Veteran did not assert, and the evidence of record did 
not support finding that he was exposed to an herbicidal 
agent beyond his claimed presence in the Republic of 
Vietnam.  In making this determination, the Board 
acknowledges that the records obtained from the U.S. Air 
Force Historical Research Agency suggested that KC-135s at 
times landed at air bases in Thailand.  The Board further 
acknowledges that herbicidal agents were used at certain 
Thai air bases, including U-Tapao and Takhli.  VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C.  However, the Veteran has not asserted that he 
was in Thailand, or was exposed to an herbicidal agent while 
present at a Thai air base, nor has he has asserted that his 
work was along the perimeter of an airbase in Thailand which 
is where herbicides were used.  As such, the Board will not 
consider this issue herein.  See Robinson v. Mansfield, 21 
Vet. App. 545, 553 (2008) (holding that the Board commits 
error only in failing to discuss a theory of entitlement 
that was raised either by the veteran or by the evidence of 
record; the Board is not required to sua sponte raise and 
reject "all possible" theories of entitlement in order to 
render a valid opinion).  Consequently, service connection 
for prostate cancer and diabetes mellitus, type II, on a 
presumptive basis is denied.  Id.
Further, with respect to prostate cancer, regulations 
provide that if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for only the following disorders:  ischemic heart 
disease, including, but not limited to, acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease, including 
coronary spasm, and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina; chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
mellitus (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Presumptive service connection for prostate cancer is also 
denied because prostate cancer is not a disability subject 
to presumptive service connection based on inservice 
exposure to an herbicidal agent.  Id.

Despite finding that presumptive service connection for 
prostate cancer and diabetes mellitus, type II, is denied, 
service connection may nevertheless be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran has not asserted, and the evidence of record did 
not support finding that there was continuity of post-
service symptoms associated with either his prostate cancer 
or diabetes mellitus, type II.  38 C.F.R. §§ 3.303(b), 
3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
As such, the Board will not address this issue herein.  See 
Robinson, 21 Vet. App. at 553.

The evidence of record demonstrated current diagnoses of 
prostate cancer, status post prostatectomy, and diabetes 
mellitus, type II.  As such, the salient issue presented by 
the Veteran's claims is whether those disabilities were 
incurred in or due to his active duty service.

To the extent that the Veteran asserts that his prostate 
cancer, status post prostatectomy, and diabetes mellitus, 
type II, are etiologically related to his active duty 
service, as a lay person, his assertions are not competent 
evidence as to matters that require medical expertise.  
Medical causation involves questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the Veteran is not demonstrated to be a medical 
professional, his statements are not competent evidence as 
to an etiological relationship between his prostate cancer, 
status post prostatectomy, and diabetes mellitus, type II, 
and his active duty.  Jandreau, 492 F.3d at 1377.

The evidence of record was otherwise negative for a 
competent opinion that the Veteran's prostate cancer, status 
post prostatectomy, and/or diabetes mellitus, type II, was 
incurred in, due to, or otherwise etiologically related to 
his active duty.  

As the record did not include competent evidence of a nexus 
or connection between the Veteran's active duty and the 
claimed disabilities, service connection for prostate 
cancer, status post prostatectomy, and diabetes mellitus, 
type II, is not warranted.  Davidson, 581 F.3d at 1316; 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 
346.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to an herbicidal agent, is 
denied.

Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to an herbicidal 
agent, is denied.


REMAND

In September 2010, the Board remanded the Veteran's claim of 
entitlement to service connection for tinnitus in order to 
provide the Veteran a VA examination.  The Board 
specifically indicated that the examiner should address the 
Veteran's report of inservice tinnitus and intermittent 
tinnitus since service.

In October 2010, the Veteran underwent a VA audiological 
examination.  Ultimately, the examiner rendered a diagnosis 
of tinnitus and opined as follows:  

[Service medical records] were negative 
for tinnitus.  [The] Veteran denied 
tinnitus in 2003 during an ambulatory care 
appointment.  It is the opinion of these 
examiners tinnitus is not caused by of a 
result of any acoustic trauma, injury, 
disease, or event in the military service.

The examiner did not mention the Veteran's report on 
inservice tinnitus or his report of intermittent tinnitus 
since service beyond noting that the Veteran endorsed 
experiencing tinnitus "forever."  See Stegall, 11 Vet. App. 
at 271.  Further, the Board finds that the examiner did not 
provide an underlying rationale for the conclusion reached.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that the articulated reasoning enables the Board to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  As such, the Board finds that the October 2010 VA 
examination is inadequate for purposes of adjudicating the 
Veteran's claim.  Consequently, a remand is required in 
order to obtain a supplemental opinion.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one or, at a minimum, notify the veteran 
why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the October 2010 
VA examiner in order to obtain a 
supplemental opinion.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review.  The 
examiner should review all the evidence of 
record, to include the Veteran's service 
treatment records.  The examiner should 
specifically address the Veteran's 
assertions of inservice tinnitus and 
intermittent tinnitus since service.  
After a review of the entire evidence of 
record the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any currently diagnosed 
tinnitus was incurred in or due to the 
Veteran's active duty, to include, but not 
limited to, exposure to loud noise.  

In providing the opinion, the examiner is 
advised that the term at least as likely 
as not does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim. 

A complete rationale for any opinion 
expressed must be provided.

2.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit sought remains denied, a 
supplemental statement of the case must be 
provided to the Veteran.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 
2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


